Case 1:20-cv-03355-DDD-SKC Document 22 Filed 06/15/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 20-cv-3355-WJM-SKC

  DEBRA SMITH,

         Plaintiff,

  v.

  AMERICAN MEDICAL SYSTEMS, INC.,

         Defendant.


                           ORDER DIRECTING REASSIGNMENT


         This matter is before the Court sua sponte. Pursuant to D.C.COLO.LCivR

  40.1(d)(4)(B), and following communications with Chief United States District Judge

  Philip A. Brimmer, this Court finds that the interest of justice is best served and judicial

  economy is best promoted if the above-captioned action is reassigned to United States

  District Judge Daniel D. Domenico, and remain drawn to Magistrate Judge S. Kato

  Crews.

         As required by D.C.COLO.LCivR 40.1(a), Chief Judge Brimmer’s approval has

  been obtained for the reassignment of this action to Judge Domenico.

         It is therefore ORDERED that the above-captioned matter is REASSIGNED to

  Judge Domenico for all purposes. Magistrate Judge S. Kato Crews shall remain the

  referral magistrate judge. All future filings in this action shall bear the case number 20-

  cv-3355-DDD-SKC.
Case 1:20-cv-03355-DDD-SKC Document 22 Filed 06/15/21 USDC Colorado Page 2 of 2




        Dated this 15th day of June, 2021.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                             2
